Citation Nr: 1611552	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2011 rating decision of the VA Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a videoconference hearing at the RO in January 2013 before the undersigned Veterans Law Judge.  The transcript is of record.

By decision in January 2014, the Board reopened the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The case was remanded for further development.

By rating decision in April 2015, service connection for tinnitus was granted.  This is the full grant of that benefit sought on appeal and it is no longer for appellate consideration.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in service.

2.  The Veteran does not currently have left ear hearing loss disability for VA purposes.

3.  Right ear hearing loss was not shown in service and was first clinically demonstrated many years after discharge from active duty.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Right ear hearing loss disability was not incurred in or aggravated by service and a sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  VA properly notified the Veteran of the information and evidence needed to substantiate and complete the claim, and fulfilled its duty to assist the Veteran in obtaining identified and available evidence and affording VA examinations.  The appellant was afforded a personal hearing in support of his claim in January 2013.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for bilateral hearing loss is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.38 C.F.R. § 3.385 (2015).

Certain chronic diseases, to include organic disease of the nervous system (including sensorineural hearing loss), may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2015).

Factual Background

The Veteran's DD-214 reflects that he served on active duty with a military occupational specialty of electrical/mechanical equipment repairman with a secondary specialty of flight crewman candidate.

The Veteran's service treatment records do not contain pertinent findings except for a December 1974 discharge examination report.  At that time, an audiogram revealed pure tone thresholds of 10/10/10/10/10 and 10/05/00/05/05 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  No defect in this regard was noted.  On entrance exam, normal whispered voice testing was noted.  Other service treatment records fail to reveal complaints or findings of defective hearing.

In June 1975, the Veteran filed a claim for right ear trouble.  He noted that he had been treated in 1974 for right ear complaints.  Attached to his application was a barely legible clinic note, dated in 1975, indicating that he was being treated for persistent furunculosis of the right ear. 

A October 2007 clinical report, including audiogram results, was received from Preferred Audiology and Hearing Care in which it was noted that the Veteran had acoustic exposure from engine noise and working as a flight crew member in service.  The appellant was found to have mild to moderate flat sensorineural hearing loss, bilaterally.  The audiologist opined that it was highly likely that hearing loss could be attributed to noise exposure when the Veteran served in the military.  

On VA audiology examination in February 2008, an audiogram disclosed pure tone thresholds of 10/15/20/40/25 and 20/20/10/30/25 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  An assessment of mild high frequency hearing loss was rendered.  The examiner noted that Veteran had normal hearing findings at service discharge and opined that it was not at least as likely as not that hearing loss was related to service.

An October 2010 audiogram report was received from Southgate Ear, Nose and Throat in which it was found that the appellant had mild sensorineural hearing loss bilaterally with excellent word recognition.  The examiner related that the Veteran had a long history of being exposed to engine noise while working as a flight crew member during service.  It was opined that it was likely that his hearing loss could be attributed to service in the military.

Pursuant to Board remand, the Veteran was afforded a VA audiology examination in April 2015.  An audiogram was performed that showed pure tone thresholds of 20/20/25/40/35 and 20/25/20/25/25 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively. Speech discrimination was 96 percent in right ear and 100 percent in the left ear.  The examiner diagnosed normal left ear hearing and mild sensorineural hearing loss of the right ear.  The examiner opined that the Veteran's right ear hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The rationale provided was that upon release from active duty in December 1974, he had normal hearing in both ears and that there was absolutely no evidence from that audiometric evaluation or any other document in his file that supported his claim that current hearing loss was the result of military noise exposure.  It was found that the configuration of hearing loss displayed on current audiogram was not consistent with noise-induced auditory damage.  The examiner added that when asked about the onset of his hearing problem, the Veteran explained that he experienced some difficulties soon after separating from service but that after 'having his ears washed out' at VA, the hearing difficulty resolved.  It was noted that a review of his medical records showed that he was treated for a 'blocked right ear' and 'pus balls in the ear canal' in 1975, but that the Veteran did not report any in-service hearing difficulties.  The examiner referred to the Institute of Medicine Landmark Study on military noise exposure and found that it was highly unlikely that the appellant's delayed onset of hearing loss in the right ear was related to service.

Legal Analysis

The Veteran presented testimony in January to the effect that he was an aviation electronics technician in service and part of a flight crew who spent 12-13 hours in the air exposed to auxiliary power units that were very loud "screaming" machines.  He estimated that he had approximately 1000 hours of flight time and that this, along with the dramatic altitude fluctuations, had engendered hearing loss.  The appellant stated that he was first made aware that he had hearing loss in approximately 1977 when he worked as a plumber.  

The Board finds that the Veteran's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure.  As such, exposure to noise is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154 (a) (West 2014).  However, after reviewing the evidence in its entirety, the Board concludes that service connection for bilateral hearing loss disability is not warranted.  Each ear will be discussed separately.

1.  Service connection for left ear hearing loss.

To be eligible for service connection for hearing loss, VA has established a mechanical standard by which this disability may be objectively demonstrated. See 38 C.F.R. § 3.385 above.  The Veteran's service treatment records do not reflect any ratable hearing loss under VA criteria.  In fact, hearing was essentially normal as recorded in service treatment records.  There were no pertinent complaints or findings in service.  On most recent VA audiology evaluation in April 2015, the pure tone values in the left ear did not conform to the criteria to establish a VA hearing loss disability and the assessment was normal hearing.  While the post service evidence does contain private audiometric findings in October 2007 and March 2010 indicative of higher decibel losses for the left ear at some frequencies, the Board points out that for purposes of establishing service connection, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist utilizing the Maryland CNC Test which is not demonstrated in this case. See 38 C.F.R. § 4.85 (2015).  In any event, the evidence demonstrates that despite military duties and circumstances for which noise exposure is conceded, current hearing findings are not indicative of a hearing loss disability by VA standards or regulation. 

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current left ear disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Additionally, the Federal Circuit has determined that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty which is not demonstrated in this case as to the left ear. See Sanchez-Benitez v. Principi, 259 Fed. 3d 1356 (Fed. Cir.2001).

For the reasons discussed above, service connection for left ear hearing loss disability is not warranted at this time and must be denied.  The preponderance of the evidence is against the claim.

2.  Service connection for right ear hearing loss.

The Board reiterates that the audiogram threshold shifts at service discharge in December 1974 did not comport with either right or left ear hearing loss.  There were no pertinent complaints or findings during service.  Hearing in the right ear was well within normal limits at service discharge, as confirmed by VA clinicians who reviewed the records in later years.  There is no indication in the record of hearing loss for more than 30 years after separation from active duty.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing might have been within normal limits at separation from service.  The Veteran may still be able to establish service connection for hearing impairment by submitting evidence that it is causally related to service. 38 C.F.R. § 3.303(d); Hensley.  The Court found that there is no requirement that there be complaints or treatment in service before service connection for hearing loss may be granted. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, there are two post service private opinions in 2007 and 2010 opining that it is likely that hearing loss is attributable to noise exposure during service.  

The Board points out, however, that despite the Veteran's testimony of hearing loss in 1977, there is no evidence of any hearing loss in proximity to service or until 2007, more than three decades thereafter which militates against a finding that right ear hearing loss is of service onset.  The passage of so many years after service without medical complaint or finding, and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 330 F. 3d 1330 (Fed. Cir. 2000).  Additionally, greater weight may be given to one clinician's opinion over another depending on factors such as the degree of expertise, reasoning employed by the clinician and whether (and the extent to which) he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In view of such, the Board finds that the opinion of the skilled VA clinical professional in 2015 who reviewed the record and provided detailed clinical rationale in determining that sensorineural hearing loss is less likely than not related to service is more probative than the appellant's practitioners whose opinions appear to have been based on his statements alone, and who furnished no more than a summary nexus statement.

In this case, the more probative evidence indicates remote onset of bilateral hearing loss that is unrelated to service.  While the legal theory in Hensley is sound, it does not help the Veteran in this instance, given that hearing loss was not shown for more than three decades after service, and the fact that current right ear hearing loss is no more than mild, suggesting etiology of gradual onset.  Under the circumstances, the Board concludes that the more probative and reliable evidence finds that the Veteran's current right ear hearing loss disability is not related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


